Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Election filed 16 August 2022.
Election
Applicant's election with traverse of the compounds of formula I5A-2 
    PNG
    media_image1.png
    255
    603
    media_image1.png
    Greyscale
from the species (q) in the reply filed on 16 August 2022 is acknowledged.  The traversal is on the ground(s) that “the PTO has not established that it would pose an undue burden to examine the full scope of the application”.  This is not found persuasive because, even before any of the possible substituents permutations therein each individual compound formula, there are 298 (two hundred and ninety-eight) compounds alone of the compounds of formulae I (pages 40-88)
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “preferably” in 
    PNG
    media_image2.png
    92
    730
    media_image2.png
    Greyscale
(emphasis added); the scope of the protection sought by is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 1 fails to particularly point out and distinctly claim the substituent “A” in the claimed compound of formula I.
Claim 1 is rejected as being vague and indefinite when it recites “preferably” in
    PNG
    media_image3.png
    86
    739
    media_image3.png
    Greyscale
(emphasis added); the scope of the protection sought by is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim fails to particularly point out and distinctly claim how many P-Sp groups are contained in the claimed compound of formula I.
Claim 1 is rejected as being vague and indefinite when it recites 
    PNG
    media_image4.png
    472
    762
    media_image4.png
    Greyscale
(emphasis added); the scope of the protection sought by is not clear. Initially, there is ambiguity regarding exactly what features are required by the claim, i.e., with “and/or” separating each of a) through e). Claim 1, as presently fails to particularly point out and distinctly claim whether “the compound” in each of a) through e) refer to the groups A1 and A2. Also, there appears to be overlap between some of characterizations a) through e).
Claim 2 is rejected as being vague and indefinite when it recites “wherein the benzene rings are optionally further substituted” and “at least one benzene ring is substituted” (emphasis added); the scope of the protection sought is not clear. Since each of the benzene, naphthalene, phenanthrene, anthracene, dibenzofuran, and dibenzothiophene groups contains a benzene group, the antecedent basis is not clear. Claim 2 fails to particularly point out and distinctly claim the substituents A1 and A2 in the compound of formula I.
Claim 5 is rejected as being vague and indefinite when it recites “preferred” in 
    PNG
    media_image5.png
    79
    721
    media_image5.png
    Greyscale
 (emphasis added); the scope of the protection sought by “preferred” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 5 fails to particularly point out and distinctly claim the substituents A, P, Sp and Rb in the claimed compounds of formulae I1, I2, I3, I4a, I4b, and I5.
Claim 5 is rejected as being vague and indefinite when it recites “preferably” in 
    PNG
    media_image6.png
    46
    405
    media_image6.png
    Greyscale
 (emphasis added); the scope of the protection sought by “preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 5 fails to particularly point out and distinctly claim the substituents L11, L12, and L13 in the claimed compounds of formulae I1, I2, I3, I4a, I4b, and I5.
Claim 5 is rejected as being vague and indefinite when it recites each of “preferably” and “very preferably” in 
    PNG
    media_image7.png
    59
    735
    media_image7.png
    Greyscale
(emphasis added); the scope of the protection sought by “preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 5 fails to particularly point out and distinctly claim the substituents r1, r2, and r3 in the claimed compounds of formulae I1, I2, I3, I4a, I4b, and I5.
Claim 5 is rejected as being vague and indefinite when it recites each of “preferably” and “very preferably” in 
    PNG
    media_image8.png
    66
    738
    media_image8.png
    Greyscale
(emphasis added); the scope of the protection sought by “preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 5 fails to particularly point out and distinctly claim the substituents r4 and r5 in the claimed compounds of formulae I1, I2, I3, I4a, I4b, and I5.
Claim 13 is rejected as being vague and indefinite when it recites 
    PNG
    media_image9.png
    188
    808
    media_image9.png
    Greyscale
 (emphasis added); the scope of the protection sought is not clear, since there appears to be insufficient antecedent basis for each of the mesogenic, liquid-crystalline and additive compounds in the LC medium. Claim 13 fails to particularly point out and distinctly claim the process of preparing an LC medium. 
Claim 17 is rejected as being vague and indefinite when it recites 
    PNG
    media_image10.png
    105
    735
    media_image10.png
    Greyscale
(emphasis added); the scope of the protection sought is not clear, since there appears to be insufficient antecedent basis for the polymerisable compounds. Claim 17 fails to particularly point out and distinctly claim the LC display.
Claim 19 is rejected as being vague and indefinite when it recites “preferably” in 
    PNG
    media_image11.png
    72
    727
    media_image11.png
    Greyscale
 (emphasis added); the scope of the protection sought by “preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 19 fails to particularly point out and distinctly claim the substituent A in the claimed compound of formula II.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archetti et al. (U.S. Patent No. 9,809,748). 
Archetti et al. discloses a polymerizable compound, the corresponding use thereof said polymerizable compound in a liquid crystalline medium, the corresponding method of preparation thereof said liquid crystalline medium, the corresponding use thereof said liquid crystalline medium in a display, as well as the corresponding method of preparation thereof said display, characterized in that polymerizable compound is inclusive of the polymerizable compound of the present formula I1A-3
    PNG
    media_image12.png
    130
    609
    media_image12.png
    Greyscale
, as represented therein by 
    PNG
    media_image13.png
    106
    395
    media_image13.png
    Greyscale
(claim 19), wherein L is
    PNG
    media_image14.png
    123
    413
    media_image14.png
    Greyscale
.

Allowable Subject Matter
Claims limited to the elected compound of formula I5A-2, and the corresponding use thereof said compound of formula I5A-2 in a liquid crystalline medium, etc., would be allowable if rewritten into independent form. 

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure, a comparable polymerizable compound, optionally containing a m-terphenyl group, but missing the substituent comparable to the present A, i.e., an alkenyl group having 2 to 7 C atoms: U.S. Patent Nos. 10,120,331, 11,312,909 and 9,594,283.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722